DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lambri (US 20120305327) in view of Nakamura (JP 2005178782) and Nakamura et al. (US 20120056411).
Regarding claim 1, Lambri discloses a multipurpose work vehicle (Lambri, 10 in Fig. 4), comprising: a driver's seat (Lambri, 44 in Fig. 4-5) at a center of a vehicle body in a left-right direction of the vehicle body (Lambri, Fig. 4); an occupant's seat (Lambri, 44’ in Fig. 4) to at least either left or right of the driver's seat in the left-right direction of the vehicle body; an engine (Lambri, 22 in Fig. 16); and a transmission device (Lambri, abstract), wherein the occupant's seat is offset rearwardly relative to the driver's seat (Lambri, Fig. 4), and the engine and the transmission device are positioned below the driver's seat (Lambri, paragraph 0047, engine and transmission below tank 42 and seats are above tank 42) and at the center of the vehicle body in the left-right direction of the vehicle body (Lambri, Fig. 4 and 16), and are arranged in a front-rear direction of the vehicle body (Lambri, abstract and Fig. 16, engine is in front of transmission).
Regarding claim 3, Lambri discloses part of the multipurpose work vehicle according to claim 1, wherein the vehicle body has two wheel-containing spaces (Lambri, 46 and 48 in Fig. 3) each for containing a front wheel (Lambri, 14 and 16 in Fig. 4), the wheel-containing spaces being located respectively at a left front portion and a right front portion of the vehicle body (Lambri, Fig. 4), and in a plan view of the vehicle body, an operation pedal (Lambri, 66 in Fig. 7) for a driver on the driver's seat to operate is provided between the wheel-containing spaces.
Lambri fails to disclose a truck box positioned rearward of the driver's seat and the occupant's seat, and the engine and the transmission device are arranged below the truck box and without overlapping each other as viewed from above.
However, Nakamura teaches a truck box (Nakamura, 8 in Fig. 2) positioned rearward of the driver's seat and the occupant's seat, and the engine and the transmission device (Nakamura, engine 3 in paragraph 0006 and transmission mount 15a in paragraph 0007, and see annotated Fig. 3) are arranged below the truck box (Nakamura, Fig. 2) and without overlapping each other as viewed from above (Nakamura, Fig. 3 shows they are offset with engine in front of the transmission).

    PNG
    media_image1.png
    262
    537
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 3 from Nakamura
Nakamura is considered to be analogous art because it is in the same field of work vehicle as Lambri. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Lambri to incorporate the teachings of Nakamura and install a truck box behind the seats with engine and transmission arrange in the fashion taught by Nakamura. Doings ensures a large space for the upper side of the vehicle body frame and provides effective utilization of the space over the vehicle body frame (Nakamura et al, paragraph 0009).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lambri, Nakamura, and Nakamura et al. as applied to claim 1 above, and further in view of Wolfgang (DE 815608).
Regarding claim 2, Lambri discloses the multipurpose work vehicle according to claim 1, wherein the driver's seat includes a seat cushion (Lambri, see annotated Fig. 5) and a seat back (Lambri, 44 in Fig. 5), the occupant's seat includes a seat cushion (Lambri, see annotated Fig. 5) and a seat back (Lambri, 44’ in Fig. 5), and the seat back of the occupant's seat is offset rearwardly relative to the seat back of the driver's seat (Lambri, Fig. 4-5).

    PNG
    media_image2.png
    406
    498
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 5 from Lambri
Lambri fails to disclose the seat cushion of the driver's seat is higher in position than the seat cushion of the occupant's seat and the seat back of the driver's seat and the seat back of the occupant's seat are formed integrally as a single member.
However, Wolfgang teaches a higher center seat (Wolfgang, Fig. 1) and an integrally formed seat back (Wolfgang, Fig. 2).
Wolfgang is considered to be analogous art because it is in the same field of vehicle seats of three occupants as Lambri. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Lambri, Nakamura, and Nakamura et al. to incorporate the teachings of Wolfgang and have the seat cushion of the driver's seat higher in position than the seat cushion of the occupant's seat and the seat back of the driver's seat and the seat back of the occupant's seat formed integrally as a single member. Doing so prevents laterally protruding body parts of the occupants from interfere with each other (Wolfgang, paragraph 2) and more freedom of movement (Wolfgang, paragraph 3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lambri, Nakamura, and Nakamura et al. as applied to claim 1 above, and further in view of Marc (FR 2936485).
Regarding claim 5, Lambri discloses the multipurpose work vehicle according to claim 1, further comprising: a roll-over protective structure (ROPS) frame (Lambri, 12 in Fig. 4-5) positioned above the occupant's seat and outwardly of the occupant's seat and extending in a front-rear direction of the vehicle body.
Lambri fails to disclose the ROPS frame includes a grip that an occupant on the occupant's seat is able to hold.
However, Marc teaches a grip (Marc, 15 in Fig. 4-5 and paragraph 4) that an occupant on the occupant's seat is able to hold.
Marc is considered to be analogous art because it is in the same field of roll-over protective structure and vehicle seats as Lambri. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Lambri, Nakamura, and Nakamura et al. to incorporate the teachings of Marc and have a grip on the ROPS frame. Doing so provides an aid to the entry and exit of the passengers or the driver (Marc, paragraph 4).
Response to Arguments
Applicant’s arguments, see page 4-6 of Applicant's Remarks, filed 7/14/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Nakamura and Nakamura et al., see rejection above for details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612         

/JASON S MORROW/              Primary Examiner, Art Unit 3612